Gray, C. J.
Although the first entry of the mortgagee was ineffectual for the purpose of foreclosure, because the certificate thereof was not recorded within thirty days, as required by the *328Gen. Sts. c. 140, § 2, yet that entry, with the notice to the tenant, was sufficient to entitle the mortgagee to the rents under the lease made since the mortgage. Stone v. Patterson, 19 Pick. 476. Welch v. Adams, 1 Met. 494. Shepard v. Richards, 2 Gray, 424. The subsequent entry for the purpose of foreclosure may have been a waiver of any right to foreclose under a previous entry, but did not impair the mortgagee’s right to the rents, or waive the effect of his previous entry and notice, so far as that right was concerned. Fay v. Valentine, 5 Pick. 418. Page v. Robinson, 10 Cush. 99. Fletcher v. Cary, 103 Mass. 475. Exceptions overruled.